DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s amendments to claims 4 and 11 are sufficient to overcome the rejections under 35 USC 112(b) and so the rejections of claims 4 and 11 under 35 USC 112(b) have been withdrawn. The Examiner would like to note that new claim 15 is dependent on claim 10, which is a withdrawn claim and so claim 15 is also withdrawn from consideration. However, it appears that this is a typo and that claim 15 should depend on claim 11 and so based on this the claim would be rejected under 35 USC 103 as being unpatentable over Prario in view of Hansen and further in view of Baumas et al. (US 9,062,553) in which Baumas teaches a wear liner formed from HA188 (Baumas: Col. 3, lines 7-10). 
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive. Applicant argued that it would not have been obvious to modify Prario (US 4,687,413) with Hansen et al. (US 2010/0068050) as Hansen is not related to anti-rotation issues. The Examiner respectfully disagrees. Hansen teaches that the purpose of the spring loaded liner is to protect the casing groove from wear damage that can be caused by a vibratory environment, in Hansen’s case between vane hooks and the grooves they sit in. Since Prario and Hansen are both related to the attachment of turbine vanes to a casing, based on the teachings of Hansen, Prario’s vanes would be . 
Applicant also argued that since the liner is a coating, it would not be removable and easily changed and so the liner disclosed by Hansen would not read on the claimed invention. The Examiner respectfully disagrees. Since the claim merely recites that the insert is removable, as long as the liner is capable of being removed (even if it is difficult to do so), this would read on the claimed invention. The Examiner would like to further note that Hansen (Paragraph 0021) discloses that a coating can be applied to the liner and that the liner is inserted into a groove (as shown by the unloaded position, Fig. 4, and loaded position, Fig. 5, of the liner) For these reasons, Applicant’s argument has not been found persuasive. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prario (US 4,687,413) in view of Hansen et al. (US 2010/0068050; hereinafter Hansen). 
Regarding claim 1, Prario (Fig. 2-3) discloses a distributor sector (42) of a turbine (36) of a turbomachine (Title), comprising an outer platform (82a) comprising a downstream cylindrical hook (88a and 98a) adapted to engage with the turbomachine casing (40), the hook (88a and 98a) comprising a part (98a) in which is formed a U-shaped anti-rotation notch (102a) comprising a bottom (between lateral walls, 121a) and two lateral walls (121a) extending from said bottom.  
Prario fails to disclose that said notch being at least partially covered by a wear insert inserted in said notch, the insert being removeable, the wear insert is U-shaped and is of complementary shape with the notch, said insert being inserted according to an axial direction facing the bottom of the notch, the insert comprising an inner base in contact with the bottom of the notch and two lateral walls extending perpendicularly from the base of the insert, the lateral walls of the insert being in contact with the lateral walls of the notch.
Hansen (Fig. 4-5; Paragraph 0021) teaches a gas turbine with a vane attachment where hooks (110 and 112) are positioned in a groove. A liner (140) formed from a cobalt-based metal alloy is positioned in the groove and serves to protect the groove from wear. The liner is spring loaded. Based on these teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Prario by adding a spring loaded liner to the notch, as taught by Hansen, in order to help protect the notch from wear. Hansen teaches that the insert will mirror the shape of the notch and so is complementary and U-shaped. 
Regarding claim 11, Prario, as modified, discloses the sector according to claim 1, wherein Prario (Hansen: Paragraph 0021, lines 8-10), as modified, further discloses the insert is of a Cobalt based metal alloy material.   
Regarding claim 12, Prario, as modified, discloses the sector according to claim 1, wherein Prario (Hansen: Paragraph 0021, lines 8-10), as modified, further discloses that the insert is formed in a piece of sheet metal of a thickness ranging between 0.08 mm and 4 mm.  
Regarding claim 13, Prario, as modified, discloses the sector according to claim 1, wherein Prario (Fig. 2-3), as modified, further discloses an upper annular platform (82a) comprising the part (98a).  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prario (US 4,687,413) in view of Hansen et al. (US 2010/0068050; hereinafter Hansen) and Alvanos  et al. (US 7,334,983; hereinafter Alvanos). 
Regarding 14, Prario, as modified, discloses a turbomachine comprising a distributor sector according to claim 1. Refer to the rejection of claim 1. 
Prario fails to explicitly disclose that the distributor sector is part of a low-pressure turbine. However, Alvanos (Col. 6, lines 61-65) teaches that low pressure, high pressure, and mid-pressure turbine all have similar constructions and that features found in one, could benefit the others as well (in Alvanos’ case this pertained to seals). Based on this teaching it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply Prario’s and Hansen’s distributor sector configuration to low pressure turbines, as taught by Alvanos, in order .   

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMC/Examiner, Art Unit 3745                       
/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745